Citation Nr: 18100337
Decision Date: 04/09/18	Archive Date: 04/09/18

DOCKET NO. 14-32 659
DATE:	April 9, 2018
ISSUES DECIDED:	2	ISSUES REMANDED:	0
 
ORDER
New and material evidence having been received, the claim of entitlement to service connection for a left eye disability is reopened.
Entitlement to service connection for a bilateral eye disability is denied.
FINDINGS OF FACT
1. A July 2009 rating decision denied entitlement to service connection for a left eye injury; the Veteran did not file a timely notice of disagreement regarding that decision and no new and material evidence was submitted to VA within the applicable time period.
2. Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of service connection for a left eye disability has been received since the July 2009 rating decision, and as such, the claim for entitlement to service connection for a left eye disability is reopened.
3. The Veterans bilateral eye disabilities, including ptosis or drooping of the left eyelid, cataract, vitreous floaters, and allergic conjunctivitis, did not manifest during service and are not causally related to the Veterans injury during service.  
CONCLUSIONS OF LAW
1. The July 2009 rating decision is final.  38 U.S.C. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).
2. New and material evidence has been received since the July 2009 denial of service connection for a left eye injury to reopen the claim of entitlement to service connection for a left eye disability.  38 U.S.C. §§ 1110, 5103, 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.303 (2017).
3. The criteria for service connection for a bilateral disability rating have not been met.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran had active duty service from January 1963 to January 1966 in the United States Army.
This matter comes before the Board of Veterans Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.    
The Board notes that the Veteran also appealed the issues of entitlement to service connection for back and knee disabilities.  During the pendency of the appeal, in an October 2015 rating decision, entitlement to service connection was granted for thoracolumbar spondylosis with arthritis, right knee strain, and left knee strain.  As this constitutes a full grant of service connection for these issues, the claims of entitlement to service connection for back and knee disabilities are no longer on appeal and are not addressed in this decision.   
1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left eye disability.
Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108 (West 2014).
New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise        a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 
For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
In a July 2009 rating decision, the RO denied service connection for a left eye injury.  The Veteran did not file a notice of disagreement regarding the July 2009 rating decision.  Therefore, that decision became final.  38 U.S.C. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).  The Veteran also did not submit any information or evidence within one year of the July 2009 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2016); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that when statements are received within one year of the rating decision, the Boards inquiry is not limited to whether the statements constitute notices of disagreement, but whether they include the submission of new and material evidence under 38 C.F.R. § 3.156(b).).
Evidence received since the rating decision in July 2009, includes an October 2011 VA treatment record noting that the Veteran reported a left eye blunt trauma in 1964 and a diagnosis of left upper lid intermittent ptosis secondary to the history of left eye blunt trauma.  The evidence was not of record at the time of the prior denials and is material to the claims.  Therefore, such evidence is new and material and the claim for service connection for a left eye disability is reopened. 
 
2. Entitlement to service connection for a bilateral eye disability.
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  
The Veteran asserts that he has a bilateral eye disability that is causally related to his trauma during service. 
May 1964 service treatment records show that the Veteran reported to the emergency room with laceration of the right eyebrow, which was cleaned and sutured.  The examiner noted trauma to the right eye, multiple lacerations periorbitally, and swelling.  The sutures were okay.  An ice pack was applied to the right eye for 15 minutes.  It was dressed and bandaged.  He returned two days later with good improvement.  He returned one day after that and the sutures were removed.  
The December 1965 separation report of medical history showed no current complaints or history of eye trouble.  The corresponding separation report of medical examination showed clinically normal eyes and clinically normal ophthalmic examination.  The Veteran had 20/20 vision bilaterally.  
An October 2011 VA treatment record showed complaints of chronic throbbing ache to the left eye. The Veteran felt that it was the result of blunt trauma he sustained to the left eye in 1964.  He also reported that the left eyelid continued to droop and hinder his ability to function especially while reading.  The Veteran noted a history of eye dryness and irritation issues.  The Veteran was adamant that he was told he had some type of ophthalmic damage inside the left eye.  He became argumentative.  The examiner noted a history of blunt trauma per Veteran in 1964 resulting facial cuts over brow, nasal trauma, and blunt trauma.  The Veteran had no other eye surgeries or injuries to report.  The examiner diagnosed grade one cataracts bilaterally.  The examiner diagnosed history of old left eye blunt trauma, history of left upper lid intermittent ptosis secondary to the left eye blunt trauma, immature cataracts, active syphilis, and vitreous floater.
The Veteran was afforded a VA examination in May 2012.  The examiner noted the Veterans history.  While in service in May 1964, the Veteran reported to the emergency room with a laceration of the right forehead above the eyebrow, which was sutured.  The Veteran had periorbital swelling, but no eye or eyelid injury.  The swelling was treated with ice packs and two days later showed good improvement.  One week later, the sutures were removed from the right superior to brow forehead laceration site.  The examiner noted that the Veteran claims that the left upper lid droops after twenty minutes of reading.  He used allergy drops as needed.  His cataracts were minimal and did not require surgery.  His floaters were benign and required no treatment.  The examiner noted no ptosis of the left upper lid, but did note that the Veteran had a squint of the left lid.  The examiner diagnosed ptosis, cataract, vitreous floaters, and allergic conjunctivitis. The examiner opined that none of the eye conditions were related to his sutured laceration of the right forehead. The examiner noted no right eye injury.  
In another report, the May 2012 VA examiner noted stable visual acuity bilaterally, but noted that when the Veteran reads for about 20 minutes his left eyelid begins to bother him.  The Veteran stated that he was in a brawl in 1964 and was hit in the face multiple times causing him to have scars to the eyebrow area bilaterally.  The Veteran stated that both eyes were affected.  The examiner performed a thorough ophthalmic examination.  He diagnosed early cataract bilaterally, floaters, and allergic conjunctivitis by history.  
The examiner reviewed the Veterans claims file.  He found that the Veterans eye conditions were less likely than not incurred in or caused by the claimed in-service injury.  The examiner noted that the Veteran did not currently have a condition in the right eye.  He was claiming a drooping of the left upper lid after 20 minutes of reading.  The examiner noted that it was not a ptosis, but rather a squinting of the left lids.  He found, however, that neither the squinting nor a ptosis on the left side would have been caused by a laceration of the forehead above the brow on the opposite side.
While the Veteran believes that his current eye disabilities are related to his injury during service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of an eye disability are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his early cataract, floaters, ptosis or drooping of the left eyelid, and allergic conjunctivitis is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.).  Thus, the Veterans own opinion regarding the etiology of his current bilateral eye disabilities is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veterans lay assertions.  
The Board acknowledges that the October 2011 VA treating physician noted that the Veterans left upper lid intermittent ptosis was secondary to the left eye blunt trauma.  The Board finds this opinion to be less probative than the May 2012 VA examiners opinion.  It is apparent that the medical opinion noting that the Veterans ptosis is related to an old eye trauma is based entirely on the Veterans self-reported medical history.  Moreover, the Veterans self-reported history was provided decades after the claimed in-service event.  The Veterans current allegations and the medical opinion are not substantiated by the clinical records.  The May 1964 service treatment records specifically show that the Veterans in-service injury did not involve the left eye.  The Board is not bound to accept medical opinions that are based on history supplied by the Veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460- 61 (1993).  The Board may reject a medical opinion that is based on facts provided by the appellant that have been found to be inaccurate or because other facts present in the record contradict the facts provided by the appellant that formed the basis for the opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  Therefore, the Board finds that the May 2012 VA examiners opinion is more probative than the October 2011 opinion.  
In sum, the Veteran suffered a laceration and swelling around the right eye and eyebrow in May 1964.  The Veterans laceration resolved with sutures.  The remainder of the Veterans service treatment records is silent for any complaints, treatment, or diagnosis of an eye disability.  The Veterans eyes were normal upon separation from service.  Post-service, after an extended period of time, the Veteran was diagnosed with early cataract, floaters, ptosis or drooping of the left eyelid, and allergic conjunctivitis.  The probative evidence of record indicates that the Veterans eye disabilities are not causally related to the in-service injury.






Continued on the next page
 
Based on the evidence cited above, the Board finds that the preponderance of the evidence is against the claim of service connection for a bilateral eye disability.  As the preponderance of the evidence is against the claim for service connection for a bilateral eye disability, the benefit of the doubt rule does not apply.  38 C.F.R. § 5107; 38 C.F.R. § 3.102.

 
 
M. Donohue
Acting Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Patricia Veresink, Counsel 

